Murdock:
This is a proceeding for the redetermination of a deficiency in income and profits taxes for the calendar year 1921 in the *1186amount of $5,349.30. The petition alleges that the. Commissioner allowed an inadequate amount of invested capital.
The petitioner is a New York corporation, with its principal office in New York City. The Commissioner computed the petitioner’s statutory invested capital for the year to be $52,451.93. O. J. Schwarzler is the president of the petitioner and owns all of its capital stock. The par value of this capital stock was $1,000. On December 31,1920, the corporation owned some improved real estate. This real estate had mortgages against it in the amount of $163,000. The buildings on this land had been constructed by O. J. Schwarzler, and on December 31,1920, the corporation owed him $98,386.94. The company never paid him interest for advances made by him. In the year 1921 he drew a salary of $3,000 and received no other compensation from the company. As security for some of the advances made by Schwarzler to the corporation, he held mortgages on the corporation’s real estate. It is obvious that from such meagre information we are unable to do anything but affirm the action of the Commissioner.
The petitioner argues that it should be allowed additional invested capital, or, failing in that, that it should be granted special assessment under sections 327 and 328 of the Revenue Act of 1921. There are no facts before us which would indicate that the petitioner has been allowed a less amount of invested capital than it should have been allowed, or that any abnormality exists which would entitle it to special assessment.

Judgment will he entered for the respondent.